Exhibit 10.1

 

FOURTH MODIFICATION AGREEMENT

Secured Loan

 

THIS FOURTH MODIFICATION AGREEMENT (“Agreement”) dated as of August 1, 2011, is
entered into by and among MAUI LAND & PINEAPPLE COMPANY, INC., a corporation
formed under the laws of the State of Hawaii (“Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as sole Lender signatory to the Loan Agreement (as defined
below) (“Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as
Administrative Agent under the Loan Agreement (in such capacity, the
“Administrative Agent”).

 

R E C I T A L S

 

A.    Pursuant to the terms of an amended and restated credit agreement between
Borrower and Lender dated October 9, 2009 (as amended from time to time
including pursuant to that certain First Modification Agreement dated as of
September 17, 2010, that certain Second Modification Agreement and Waiver dated
as of December 22, 2010 and that certain Third Modification Agreement (the
“Third Modification Amendment”) dated as of February 23, 2011, the “Loan
Agreement”), Lender made certain credit accommodations to Borrower in the
original maximum principal amount of Fifty Million and No/100ths Dollars (as the
commitment under such credit accommodations has been reduced from time to time,
the “Loan”). The Loan is evidenced by the Notes as described in the Loan
Agreement, in the aggregate principal amount of the Loan (collectively, the
“Note”), and is further evidenced by the documents described in the Loan
Agreement as “Loan Documents.” The Note is secured by, among other things, the
Mortgage (as defined in Section 5 of the Third Amendment).  All capitalized
terms used herein, which are not defined herein, shall have the meanings given
to them in the other Loan Documents.

 

B.    The Note, Mortgage, Loan Agreement, this Agreement, the other documents
described in the Loan Agreement as “Loan Documents”, together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the “Loan Documents.”

 

C.    By this Agreement, Borrower, Administrative Agent and Lender intend to
modify and amend certain terms and provisions of the Loan Documents.

 

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:

 

1.          CONDITIONS PRECEDENT. The following are conditions precedent to
Administrative Agent and Lenders’ obligations under this Agreement:

 

1.1        If required by Administrative Agent, receipt and approval by
Administrative Agent of a date down to the Title Policy and assurance acceptable
to Administrative Agent, including, without limitation, CLTA Endorsement
No. 110.5, without deletion or exception other than those expressly approved by
Administrative Agent in writing, that the priority and validity of the Mortgage
has not been and will not be impaired by this Agreement or the transactions
contemplated hereby;

 

1.2        Receipt by Administrative Agent of the executed originals of this
Agreement, the short form of this Agreement (if any) and any and all other
documents and agreements which are required by this Agreement or by any other
Loan Document, each in form and content acceptable to Administrative Agent;

 

1.3        Reimbursement to Administrative Agent by Borrower of Administrative
Agent’s costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, recording fees, attorneys’ fees, appraisal, engineers’ and inspection
fees and documentation costs and charges, whether such services are furnished by
Administrative Agent’s employees or agents or by independent contractors
including;

 

1.4        The representations and warranties contained in this Agreement are
true and correct; and

 

1.5        All payments due and owing to Administrative Agent and Lenders under
the Loan Documents have been paid current as of the effective date of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

2.          REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and
warrants that no Default, Potential Default, breach or failure of condition has
occurred, or would exist with notice or the lapse of time or both, under any of
the Loan Documents (as modified by this Agreement) and that all representations
and warranties herein and in the other Loan Documents are true and correct,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date), which
representations and warranties shall survive execution of this Agreement.

 

3.          DEFINITIONS.  The following definitions set forth in Section 1.1 of
the Loan Agreement are added to read as follows, as the case may be:

 

“‘Fourth Modification’ means that certain Fourth Modification Agreement dated as
of August 1, 2011, by and among the Administrative Agent, the Borrower and the
sole Lender.”

 

“‘Legacy Costs Advance Period’ means the period commencing on July 27, 2011, and
ending on the earlier of July 26, 2012 and the date the Legacy Costs Revolving
Loans have been fully disbursed in the aggregate amount of the Legacy Costs
Revolving Loans Sublimit .”

 

“‘Legacy Costs Revolving Loan’ — means a Revolving Loan made to pay or reimburse
the Borrower for payment of Legacy Costs.”

 

“‘Legacy Costs Revolving Loans Sublimit ’ — means $4,100,000.00.”

 

“‘Standard Revolving Loan’ — means a Revolving Loan which is not a Legacy Costs
Revolving Loan.”

 

“‘Standard Revolving Loans Sublimit’ — means the aggregate Revolving Commitments
of the Lenders  minus the Legacy Costs Revolving Loans Sublimit.”

 

4.          LIMITATIONS ON AVAILABILITY; LEGACY COSTS ADVANCES.  During the
Legacy Costs Advance Period, the Borrower, Administrative Agent and Lenders
agree as follows, notwithstanding anything to the contrary in the Loan
Documents):

 

4.1        The aggregate principal amount of all outstanding Standard Revolving
Loans and Swingline Loans, together with the aggregate amount of all Letter of
Credit Liabilities and the Interest Holdback, shall at no time exceed the
Standard Revolving Loans Sublimit.  If at any time the aggregate principal
amount of all outstanding Standard Revolving Loans and Swingline Loans, together
with the aggregate amount of all Letter of Credit Liabilities and the Interest
Holdback, exceeds the Standard Revolving Loans Sublimit, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders the amount of such excess to be applied ratably to the Standard
Revolving Loans.

 

4.2        Upon request by Borrower and delivery to Administrative Agent of
evidence satisfactory to the Administrative Agent that the proceeds of any such
Legacy Costs Revolving Loans will be used to pay or reimburse the Borrower for
payment of Legacy Costs, and subject to all other terms and conditions of the
Loan Documents relating to disbursement of Revolving Loans, Lenders shall make
Legacy Costs Revolving Loans in an aggregate amount not to exceed the Legacy
Costs Revolving Loans Sublimit.  If at any time the aggregate principal amount
of all outstanding Legacy Costs Revolving Loans exceeds the Legacy Costs
Revolving Loans Sublimit, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders the amount of such excess to
be applied ratably to the Legacy Costs Revolving Loans.  Once repaid, the Legacy
Costs Revolving Loans may not be reborrowed.

 

4.3        Any optional prepayments of Revolving Loans shall be applied to
Standard Revolving Loans prior to being applied to Legacy Costs Revolving
Loans.  Any mandatory prepayments of the Loan (whether required in connection
with a partial release of the Mortgage pursuant to Section 6 of the Third
Modification or otherwise) shall be applied as provided in Section 10.5 of the
Loan Agreement (provided that Standard Revolving Loans shall be repaid before
Legacy Costs Revolving Loans), and the Revolving Commitments shall be
permanently reduced by the Revolving Loans prepaid on a pro rata basis.

 

2

--------------------------------------------------------------------------------


 

4.4        The calculation of undisbursed commitment under the Loan for purposes
of determining “Liquidity” in Section 9.1(a)(iv) of the Loan Agreement shall be
made with reference only to the undisbursed commitment available for borrowing
as Standard Revolving Loans under the Standard Revolving Loans Sublimit and
shall not include the undisbursed commitment available for borrowing as Legacy
Costs Revolving Loans under the Legacy Costs Revolving Loans Sublimit.

 

4.5        Upon the termination of the Legacy Costs Advance Period, (i) the
aggregate Revolving Commitments of the Lenders shall be automatically reduced on
a pro rata basis by the difference, if any, by which the aggregate amount of the
Legacy Costs Revolving Loans actually disbursed  (whether or not still
outstanding) is less than the Legacy Costs Revolving Loans Sublimit (and the
Administrative Agent may in its discretion prepare a revised Schedule 1 to the
Loan Agreement to reflect such reduced Revolving Commitments) and (ii) the
provisions of this Section 4 relating to the differentiation of availability and
disbursement of Legacy Costs Revolving Loans and Standard Revolving Loans shall
be of no further force and effect and all Revolving Loans will be treated in the
same manner as provided under the Loan Agreement without giving effect to this
Section 4.  For avoidance of doubt, the parties acknowledge that, under the
terms of this paragraph, notwithstanding the last sentence of Section 4.2,
Legacy Costs Revolving Loans which are disbursed during the Legacy Costs Advance
Period and which are not repaid during the Legacy Costs Advance Period, upon the
termination of the Legacy Costs Advance Period (i) shall be treated in all
respects as Standard Revolving Loans and (ii) may be reborrowed subject to the
terms and conditions of the Loan Agreement applicable to Standard Revolving
Loans.  In addition, notwithstanding Section 4.2, the aggregate Revolving
Commitments shall not be reduced at the termination of the Legacy Costs Advance
Period except to the extent that any portion of the Legacy Costs Revolving Loans
Sublimit remains undisbursed or to the extent that Legacy Costs Revolving Loans
are repaid during the Legacy Costs Advance Period.

 

5.          KAHULUI PREPAYMENT.  Section 7.16 of the Loan Agreement is amended
to read as follows:

 

“Section 7.16.      Kahului Prepayment.

 

Not later than thirty (30) days after the sale or other disposition of all or
any portion of the Kahului Property, Borrower shall prepay principal of the
Obligations in an amount equal to the Kahului Prepayment.  The Kahului
Prepayment (i) shall be applied in accordance with Sections 3.2. and 10.5,
(ii) shall permanently reduce the Commitment of each Lender in an amount equal
to such Lender’s Pro Rata Share of the Kahului Prepayment and (iii) may not be
reborrowed.  Notwithstanding the foregoing, (i) the Kahului Prepayment in the
amount of 4,100,000.00 made in connection with the sale of the F-1 Kahului
parcel shall be subject to the terms of the Fourth Amendment (including the
provisions thereof for reborrowing on the terms set forth therein for the
payment of Legacy Costs) and (ii) and  any Kahului Prepayment required to be
made in the future in connection with the sale of the F-1 Kahului parcel or the
F-2 Kahului parcel shall be reduced on a dollar by dollar basis by Legacy Costs
incurred prior to such sale or paid from the proceeds of such sale (other than
Legacy Costs which have been previously reimbursed by Legacy Costs Revolving
Loans).  In the event that the Kahului Property is subdivided, the Kahului
Prepayment shall be made upon each sale or other disposition of all or any
portion of the Kahului Property.”

 

6.          PARTIAL RELEASES.  Partial Release payments made under the Section 6
of the Third Amendment shall be applied in the order of priority set forth in
Section 10.5 of the Loan Agreement and the Revolving Commitments shall be
permanently reduced on a pro rata basis by the amount of Revolving Loans
prepaid.

 

7.          FORMATION AND ORGANIZATIONAL DOCUMENTS.  Borrower has previously
delivered to Administrative Agent all of the relevant formation and
organizational documents of Borrower, of the partners or joint venturers of
Borrower (if any), and of all guarantors of the Loan (if any), and all such
formation documents remain in full force and effect and have not been amended or
modified since they were delivered to Administrative Agent, except as disclosed
to Administrative Agent in writing. Borrower hereby certifies that: (i) the
above documents are all of the relevant formation and organizational documents
of Borrower; (ii) they remain in full force and effect; and (iii) they have not
been amended or modified since they were previously delivered to Administrative
Agent.

 

8.          NON-IMPAIRMENT.  Except as expressly provided herein, nothing in
this Agreement shall alter or affect any provision, condition, or covenant
contained in the Note or other Loan Document or affect or impair any rights,
powers, or remedies of Administrative Agent or Lenders, it being the intent of
the parties hereto that the provisions of the Note and other Loan Documents
shall continue in full force and effect except as expressly modified hereby.

 

3

--------------------------------------------------------------------------------


 

9.          MISCELLANEOUS.  Notwithstanding the fact that this modification is
dated August 1, 2011, the effective date of the amendments set forth herein
shall be July 27, 2011, subject to the conditions precedent set forth in
Section 1 above.  The headings used in this Agreement are for convenience only
and shall be disregarded in interpreting the substantive provisions of this
Agreement.  Time is of the essence of each term of the Loan Documents, including
this Agreement. If any provision of this Agreement or any of the other Loan
Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had never been a part thereof.

 

10.        INTEGRATION; INTERPRETATION. The Loan Documents, including this
Agreement, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein and supersede all
prior negotiations or agreements, written or oral. The Loan Documents shall not
be modified except by written instrument executed by all parties. Any reference
to the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Administrative Agent and Lenders in writing.

 

11.        EXECUTION IN COUNTERPARTS. To facilitate execution, this document may
be executed in as many counterparts as may be convenient or required. It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto. Any signature page to any counterpart
may be detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
Agreement to be duly executed as of the date first above written.

 

 

“ADMINISTRATIVE AGENT AND LENDER”

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ JESSICA DUNLEVY

 

Name:

Jessica Dunlevy

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

“BORROWER”

 

 

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC., a

 

Hawaii corporation

 

 

 

 

 

 

By:

/S/ TIM T. ESAKI

 

Name:

Tim T. Esaki

 

Title:

Chief Financial Officer

 

 

 

 

By:

/S/ ADELE H. SUMIDA

 

Name:

Adele H. Sumida

 

Title:

Controller & Secretary

 

4

--------------------------------------------------------------------------------


 

LEASEHOLD MORTGAGOR’S CONSENT

 

The undersigned (“Leasehold Mortgagor”) consents to the foregoing Fourth
Modification Agreement and the transactions contemplated thereby and reaffirms
its obligations under the Fee and Leasehold Mortgage with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing (“Mortgage”) dated as of
November 13, 2007, as amended from time to time, and its waivers, as set forth
in the Mortgage, of each and every one of the possible defenses to such
obligations. Leasehold Mortgagor further reaffirms that its obligations under
the Mortgage are separate and distinct from Borrower’s obligations.

 

 

Dated as of:  August 1, 2011

 

 

“LEASEHOLD MORTGAGOR”

 

KAPALUA LAND COMPANY, LTD.,

 

a Hawaii corporation

 

 

 

 

By:

/S/ TIM T. ESAKI

 

Name:

Tim T. Esaki

 

Title:

Chief Financial Officer

 

 

 

 

By:

/S/ ADELE H. SUMIDA

 

Name:

Adele H. Sumida

 

Title:

Controller & Secretary

 

5

--------------------------------------------------------------------------------